DETAILED ACTION

Notice of AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings

The subject matter of this application omits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).



Specification

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.




The following guidelines illustrate the sections required for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each 
element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.



Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract must commence under the heading “Abstract” or “Abstract of the Disclosure”.

The abstract of the disclosure is objected to because the abstract does not start with the proper heading. Correction is required.  See MPEP § 608.01(b).

Claim Objections

Claims 2-23 are objected to because of the following informalities:  

Regarding Claims 2-23, use of “.” is missing at the end of the sentence. Examiner suggests that “.” should be added at the end of the sentence. Appropriate correction is required.

Regarding Claim 16, recites the limitation “a given word” in line 2. It is not clear as to whether the applicant intends for the term ‘a given word’ recited in claim 16 to be the same word as ‘a given word in the source language’ or ‘a given word from the target language’ from claim 1, or a different given word altogether. Appropriate correction is required.

Duplicate Claims

Applicant is advised that should dependent claim 12 be found allowable, then claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 2-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 
(pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 2, the phrase “Bilingual corpus alignment” in line 1 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Bilingual corpus alignment” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.



Regarding Claim 3, the phrase “Bilingual terminology extraction” in line 1 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Bilingual terminology extraction” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 4, the phrase “Automatic placement of non-textual inline element placeholders in a target segment” in line 1 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Automatic placement of non-textual inline element placeholders in a target segment” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 5, the phrase “Automatic assessment of machine translation output” in line 1 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Automatic assessment of machine translation output” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 6, the phrase “Automatic assessment of human translation quality” in line 1 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Automatic assessment of human translation quality” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 7, the phrase “Highlighting potential translation errors” in line 1 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Highlighting potential translation errors” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 8, the phrase “Completion for fuzzy matched segments” in line 1 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Completion for fuzzy matched segments” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 9, the phrase “Target segment sub-segment matching” in line 1 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Target segment sub-segment matching” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 10, the phrase “Syntactic analysis of source and target translation” in line 1 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Syntactic analysis of source and target translation” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 11, the phrase “Semantic analysis of source and target translations” in line 1 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Semantic analysis of source and target translations” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 12, the phrase “Identify similar documents in different languages according to their content” in line 1 and 2 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Identify similar documents in different languages according to their content” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 13, the phrase “Identify similar documents in different languages according to their content” in line 1 and 2 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Identify similar documents in different languages according to their content” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 14, the phrase “Identify synonyms across languages” in line 1 and 2 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Identify synonyms across languages” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 15, the phrase “Produce a list of possible translations for a given word in language A in language B” in line 2 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Produce a list of possible translations for a given word in language A in language B” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.


Regarding Claim 16, the phrase “Assist the translator in providing possible translations for a given word” in line 1 and 2 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Assist the translator in providing possible translations for a given word” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 17, the phrase “Predictive typing for a translator” in line 2 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Predictive typing for a translator” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 18, the phrase “Automatic language detection” in line 2 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Automatic language detection” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 19, the phrase “Automatic correction of misspelled words” in line 2 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Automatic correction of misspelled words” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 20, the phrase “Word sense disambiguation” in line 2 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Word sense disambiguation” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 21, the phrase “Inter-language plagiarism detection” in line 2 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Inter-language plagiarism detection” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 22, the phrase “Learn a given pattern for machine translation post-edit correction and apply the same pattern for following/future segment” in line 1 and 2 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Learn a given pattern for machine translation post-edit correction and apply the same pattern for following/future segment” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.

Regarding Claim 23, the phrase “Assist in the creation of a dynamic learning algorithm that learns from a translation” in line 1 and 2 is not clearly stated in the specification and, further, lacks the adequate description and does not clarify how the phrase “Assist in the creation of a dynamic learning algorithm that learns from a translation” actually works in connection with Inter-Language Vector Space. Hence, it fails to reasonably convey to one skilled in the relevant art as to what technical feature it refers to. Appropriate correction is required.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, recites the limitation “the Vector Spaces” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the office has interpreted the term “the Vector Spaces” to be “Vector Spaces”.

Regarding Claim 1, recites the limitation “the same representational normalized set of values” in line 1 and 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the office has interpreted the term “the same representational normalized set of values” to be “a same representational normalized set of values”.

Regarding Claim 1, recites the limitation “the probability value” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the office has interpreted the term “the probability value” to be “a probability value”.

Regarding Claim 1, recites the limitation “the source language” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the office has interpreted the term “the source language” to be “a source language”.

Regarding Claim 1, recites the limitation “the target language” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the office has interpreted the term “the target language” to be “a target language”.

Regarding Claim 4, recites the limitation “the automatic placement” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the office has interpreted the term “the automatic placement” to be “an automatic placement”.

Regarding Claim 5, recites the limitation “the automatic assessment of machine” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the office has interpreted the term “the automatic assessment of machine” to be “an automatic assessment of machine”.

Regarding Claim 6, recites the limitation “the automatic assessment of human” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the office has interpreted the term “the automatic assessment of human” to be “an automatic assessment of human”.

Regarding Claim 15, recites the limitation “a method to produce a list of possible translations for a given word in language A in language B” in line 2. It is indefinite as to whether the claim is describing translating words from language A to language B, or if it is describing giving possible translations in language A and/or possible translations in language B. Appropriate correction is required. 

Regarding Claim 16, recites the limitation “the translator” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the office has interpreted the term “the translator” to be “a translator”. 

Regarding Claim 23, recites the limitation “the creation of a dynamic learning algorithm” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the office has interpreted the term “the creation of a dynamic learning algorithm” to be “a creation of a dynamic learning algorithm”.

Regarding Claims 2, 3, 7-15, and 17-23, they inherit the indefinite issues from claim 1 and do not correct the issues; thus, they are indefinite due to their dependency on indefinite claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding Claim 2, the phrase “Bilingual corpus alignment” in line 1 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required. 

Regarding Claim 3, the phrase “Bilingual terminology extraction” in line 1 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.

Regarding Claim 4, the phrase “Automatic placement of non-textual inline element placeholders in a target segment” in line 1 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.

Regarding Claim 5, the phrase “Automatic assessment of machine translation output” in line 1 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.

Regarding Claim 6, the phrase “Automatic assessment of human translation quality” in line 1 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.

Regarding Claim 7, the phrase “Highlighting potential translation errors” in line 1 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.

Regarding Claim 8, the phrase “Completion for fuzzy matched segments” in line 1 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.

Regarding Claim 9, the phrase “Target segment sub-segment matching” in line 1 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.

Regarding Claim 10, the phrase “Syntactic analysis of source and target translation” in line 1 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.

Regarding Claim 11, the phrase “Semantic analysis of source and target translations” in line 1 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.

Regarding Claim 12, the phrase “Identify similar documents in different languages according to their content” in line 1 and 2 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.

Regarding Claim 13, the phrase “Identify similar documents in different languages according to their content” in line 1 and 2 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.

Regarding Claim 14, the phrase “Identify synonyms across languages” in line 1 and 2 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.

Regarding Claim 15, the phrase “Produce a list of possible translations for a given word in language A in language B” in line 2 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.

Regarding Claim 16, the phrase “Assist the translator in providing possible translations for a given word” in line 1 and 2 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.


Regarding Claim 17, the phrase “Predictive typing for a translator” in line 2 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.


Regarding Claim 18, the phrase “Automatic language detection” in line 2 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.


Regarding Claim 19, the phrase “Automatic correction of misspelled words” in line 2 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.

Regarding Claim 20, the phrase “Word sense disambiguation” in line 2 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.

Regarding Claim 21, the phrase “Inter-language plagiarism detection” in line 2 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.

Regarding Claim 22, the phrase “Learn a given pattern for machine translation post-edit correction and apply the same pattern for following/future segment” in line 1 and 2 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.

Regarding Claim 23, the phrase “Assist in the creation of a dynamic learning algorithm that learns from a translation” in line 1 and 2 fails to further limit the steps of normalizing the vector spaces of the claim 1 upon which it depends. Moreover, it is merely an intended use for normalizing the vector spaces and does not further define the method of claim 1. Hence, it does not constitute a further limitation of the claim upon which it depends. Appropriate correction is required.




Claim Rejections - 35 USC § 101



35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding Claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. The claim recites a method of normalizing the vector spaces of two languages onto the same representational normalized set of values in order to provide the probability value that a given word in the source language is a translation of a given word in the target language.

The claim 1 limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind. For example, “normalizing vector spaces” in the context of this claim encompasses a person converting the vectors into the unit vectors for both languages onto the same representational dimension where the vectors are of same length value sets, which can be done mentally or with pencil and paper, and “to provide the probability value” in the context of this claim encompasses a person presenting the likelihood that a word provided in one language is a translation of that word in another language. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements, and thus it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

As described above, the claim also does not include any additional elements; thus, it does not amount to significantly more than the judicial exception. The claim is not patent eligible.


Regarding Claim 2, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 2 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for bilingual corpus alignment. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 3, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 3 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for bilingual terminology extraction. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 4, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 4 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for the automatic placement of non-textual inline element placeholders in a target segment. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 5, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 5 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for the automatic assessment of machine translation output. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 6, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 6 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for the automatic assessment of human translation quality. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 7, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 7 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for highlighting potential translation errors. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 8, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 8 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for automatically providing completion for fuzzy matched segments. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 9, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 9 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for automatically providing target segment sub-segment matching. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 10, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 10 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for automatically providing syntactic analysis of source and target translation. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 11, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 11 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for automatically providing a semantic analysis of source and target translations. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 12, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 12 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for automatically providing a method to Identify similar documents in different languages according to their content. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 13, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 13 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for automatically providing a method to Identify similar documents in different languages according to their content. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   


Regarding Claim 14, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 14 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for automatically providing a method to Identify synonyms across languages. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 15, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 15 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for automatically providing a method to Produce a list of possible translations for a given word in language A in language B. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 16, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 16 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for automatically providing a method to Assist the translator in providing possible translations for a given word. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 17, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 17 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for automatically providing a method to provide predictive typing for a translator. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 18, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 18 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for automatically providing a method to provide automatic language detection. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 19, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 19 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for automatically providing a method to provide automatic correction of misspelled words. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 20, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 20 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for automatically providing a method to provide word sense disambiguation. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 21, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 21 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for automatically providing a method to provide inter-language plagiarism detection. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 22, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 22 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for automatically providing a method to learn a given pattern for machine translation post-edit correction and automatically apply the same pattern for following/future segment. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   

Regarding Claim 23, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 23 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: providing a method for automatically providing a method to assist in the creation of a dynamic learning algorithm that learns from a translation. 

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. However, this additional limitation is nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use.  So, this claim does not describe a practical application or significantly more than the judicial exception. Hence, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.   




Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. ("Normalized Word Embedding and Orthogonal Transform for Bilingual Word Translation"), hereinafter referenced as Xing and in view of Koehn et al.  ("Estimating Word Translation Probabilities from Unrelated Monolingual Corpora Using the EM Algorithm"), hereinafter referenced as Koehn.

Regarding Claim 1, Xing teaches a method of normalizing the vector spaces of two languages onto the same representational normalized set of values (Abstract, lines 7-14, Xing discloses, this paper proposes a solution which normalizes the word vectors on a hypersphere and constrains the linear transform as an orthogonal transform. The experimental results confirmed that the proposed solution can offer better performance on a word similarity task and an English-to- Spanish word translation task.) and (Section 1, Introduction, Para. [4], Xing further discloses, this paper solves the inconsistence by normalizing the word vectors. Specifically, we enforce the word vectors to be in a unit length during the learning of the embedding. By this constraint, all the word vectors are located on a hypersphere and so the inner product falls back to the cosine distance. This hence solves the inconsistence between the embedding and the distance measurement. To respect the normalization constraint on word vectors, the linear transform in the bilingual projection has to be constrained as an orthogonal transform. Finally, the cosine distance is used when we train the orthogonal transform, in order to achieve full consistence.) and (Section 5.3, Bilingual word translation, Xing further discloses, the second experiment focuses on bilingual word translation. We select 6000 frequent words in English and employ the online Google’s translation service to translate them to Spanish. The resulting 6000 English-Spanish word pairs are used to train and test the bilingual transform in the way of cross validation. Specifically, the 6000 pairs are randomly divided into 10 subsets, and at each time, 9 subsets are used for training and the rest 1 subset for testing. The average of the results of the 10 tests is reported as the final result. Note that not all the words translated by Google are in the vocabulary of the target language; the vocabulary coverage is 99.5% in our test.).

Xing does not explicitly teach in order to provide the probability value that a given word in the source language is a translation of a given word in the target language.

However, Koehn explicitly teaches in order to provide the probability value that a given word in the source language is a translation of a given word in the target language (Section 3, Translation Probabilities, lines 3-5 and lines 11-23 Koehn discloses, these take the form pw(f|e), the overall probability that the English word e will be translated as f, regardless of context4… For instance, if we look at the English noun question, our dictionary lists three possible German translations: Frage, Zweifel, and Anfrage. So, we can estimate that pw (Frage|question) = 241/332 = .725, and so forth. This method often allows us to estimate reasonable translation probabilities. Armed with these translation probabilities, we can decide to always pick the most likely translation word, regardless of context. In testing this approach on the nouns in the evaluation bitexts, we achieve 68.5% word translation accuracy for the ECB and 74.4% for the de-news test set.) and (Section 4, Modeling Context, Para. [6], Koehn further discloses, thus we can pick the word translations that occur in higher scoring candidate sequences (or sentences) than others. For this, we add up all the scores of all sequences that contain the word translation, compare this sum against the sums for the competing translations, and pick the highest.) and (Section 5, Estimation from Unrelated Corpora, Para. [7], Koehn further discloses, these noun sequence (or sentence) probabilities are normalized and then used to update the word translation probabilities. Intuitively, after finding the most probable translations of the sentence, we can collect counts for the word translations it contains. Since the English language model provides context information for the disambiguation of the German words, we hope to count only the appropriate occurrences. In Figure 1 we give a more formal description of our use of the EM algorithm. Given a language model PLM(e) we wish to estimate the translation probabilities pw(f|e) that best explain the German corpus as a translation from English.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koehn, and apply it to the teachings of Xing, with a motivation to present the correct translation result with higher probability value.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of He et al. (US 20180165278 A1), hereinafter referenced as He. 

Regarding Claim 2, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for bilingual corpus alignment.

However, He explicitly teaches providing a method for bilingual corpus alignment (Para. [0042] He discloses, in detail, the translation model is trained in advance. During a training process, by segmentation of a bilingual corpus and alignment, English terms corresponding to each Chinese term can be extracted. FIG. 3 is a schematic diagram illustrating a piece of Chinese-English corpus. As illustrated in FIG. 3, an English term and a corresponding Chinese term is connected by a line. Since there are a lot of these kinds of corpora in the bilingual corpus, for each Chinese term, there may be multiple corresponding English terms. The multiple English terms are used as the candidate terms and the probability for each English term to be used in a translation of the Chinese term, i.e. the confidence of each candidate term, can be calculated thereby.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of He, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of Lange et al. (US 6236958 B1), hereinafter referenced as Lange. 

Regarding Claim 3, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for bilingual terminology extraction. 

However, Lange explicitly teaches providing a method for bilingual terminology extraction (Col. 4, lines 62-67; Lange discloses, A bilingual terminology database 207 which stores the source terms and their appropriate translation is connected to the bilingual terminology extraction system 205 to receive the term pairs. However, it can be fed manually through the bilingual terminology database management system 202 by an operator.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lange, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of Okada (US 20190147022 A1), hereinafter referenced as Okada. 

Regarding Claim 4, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for the automatic placement of non-textual inline element placeholders in a target segment. 

However, Okada explicitly teaches providing a method for the automatic placement of non-textual inline element placeholders in a target segment (Para. [0184] Okada discloses, according to a regular layout rule for inline boxes, a plurality of inline boxes corresponding to a plurality of inline elements placed in order in the document described in HTML are basically placed so that the inline box in the back corresponding to the inline element in the back follows on the right side of the inline box in the front corresponding to the inline element in the front successively without changing the row. However, if there is no space to place the entire inline box in the back on the right side of the inline box in the front on a display screen Hpd, only the front portion of the inline box in the back is placed on the right side of the inline box in the front, and the rest of the inline box in the back is placed below the inline box in the front after changing the row.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okada, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of Vogel et al. (US 20130024184 A1), hereinafter referenced as Vogel. 

Regarding Claim 5, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for the automatic assessment of machine translation output.
However, Vogel explicitly teaches providing a method for the automatic assessment of machine translation output (Para. [0004] Vogel discloses, … Primarily rule-based systems may contain components which are driven by statistical information--for example, a grammar checker by Knutsson (2001) has a component which guesses part of speech information to assign to words on the basis of statistical information, but a rule-oriented component for constructing linguistic generalizations. Grammar checkers have also been used for assessing translation outputs, at least in the case of machine translation: Stymne and Ahrenberg (2010) use the grammar checker of Knutsson (2001) for this purpose, conducting error analysis of machine translation output.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vogel, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of Panchal et al. (US 11449686 B1), hereinafter referenced as Panchal.

Regarding Claim 6, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for the automatic assessment of human translation quality. 
However, Panchal explicitly teaches providing a method for the automatic assessment of human translation quality (Col. 2 Lines 32-37 Panchal discloses a translation protocol may refer to a translation workflow that may include any combination of human translations, and/or machine translations. Human translation may include one or multiple translators or translation services, and machine translation may include multiple machine translation engines from which to select.) and (Col. 6 Lines 8-13 Panchal discloses, the first similar content may have been translated from the first language to the second language, and a combination of automated and/or human review of the translation may be used for determining the translation quality score. The translation quality score may indicate how accurate the translation of the first similar content was.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Panchal, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of Drewes (US 20120284015 A1), hereinafter referenced as Drewes. 

Regarding Claim 7, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for highlighting potential translation errors.
However, Drewes explicitly teaches providing a method for highlighting potential translation errors (Para. [0114] Drewes discloses, in the case that the SMT error correction system detected translation error(s), the translation error may be indicated, and the e-mail written by the user may appear either in the same or a separate window, as may be specified by the user. In the case that translation errors have occurred, the specific sentences which have been translated incorrectly may be highlighted utilizing highlighting technique to bring to the attention of the composer of the e-mail both the incorrectly translated sentence(s), as well as the specific word (s) within each incorrectly translated sentence which SMT determined to have been translated incorrectly. For example, highlighting incorrectly translated sentences in one color (e.g., yellow), while the specific word (s) within the sentence that have been translated incorrectly may be highlighted in a different color (e.g., red).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Drewes, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of de Vrieze et al. (US 20190129946 A1), hereinafter referenced as de Vrieze. 

Regarding Claim 8, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for automatically providing completion for fuzzy matched segments.
However, de Vrieze explicitly teaches providing a method for automatically providing completion for fuzzy matched segments (Para. [0050] de Vrieze discloses, according to some embodiments, the fragment and/or fuzzy match processes (described in greater detail infra) can be optimized or fine-tuned. Fragment recall and fuzzy match repair are based on a concept referred to as fine-grained alignment. Since a TM contains pairs of aligned segments, generally referred to as translation units, operations at the segment level are straightforward, such as fuzzy matching a segment and retrieving a stored translation.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of de Vrieze, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of Kellock et al. (US 20040027369 A1), hereinafter referenced as Kellock. 

Regarding Claim 9, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for automatically providing target segment sub- segment matching.

However, Kellock explicitly teaches providing a method for automatically providing target segment sub- segment matching (Para. [0135] Kellock discloses, as mentioned above, there is a need to select a best-match (sub)segment from a set of candidate (sub)segments. The best match is the (sub)segment which lies closest to the set of target values in the "descriptor space" (an n-dimensional space in which each of n descriptors is represented) --i.e. for which a distance measure between the given point (coordinates defined by the target values from the style information) and the candidate point (coordinates defined by the set of values in the media description) is smallest.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kellock, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of Hancock (US 20200050638 A1), hereinafter referenced as Hancock. 

Regarding Claim 10, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for automatically providing syntactic analysis of source and target translation. 
However, Hancock explicitly teaches providing a method for automatically providing syntactic analysis of source and target translation (Para. [0074] Hancock discloses, rule-based machine translation (RBMT; “Classical Approach” of MT) is machine translation systems based on linguistic information about source and target languages basically retrieved from (unilingual, bilingual or multilingual) dictionaries and grammars covering the main semantic, morphological, and syntactic regularities of each language respectively. Having input sentences (in some source language), an RBMT system generates them to output sentences (in some target language) on the basis of morphological, syntactic, and semantic analysis of both the source and the target languages involved in a concrete translation task.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hancock, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Regarding Claim 11, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for automatically providing a semantic analysis of source and target translations.
However, Hancock explicitly teaches providing a method for automatically providing a semantic analysis of source and target translations (Para. [0074] Hancock discloses, rule-based machine translation (RBMT; “Classical Approach” of MT) is machine translation systems based on linguistic information about source and target languages basically retrieved from (unilingual, bilingual or multilingual) dictionaries and grammars covering the main semantic, morphological, and syntactic regularities of each language respectively. Having input sentences (in some source language), an RBMT system generates them to output sentences (in some target language) on the basis of morphological, syntactic , and semantic analysis of both the source and the target languages involved in a concrete translation task.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hancock, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of Yih et al. (US 20120323968 A1), hereinafter referenced as Yih. 





Regarding Claim 12, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for automatically providing a method to Identify similar documents in different languages according to their content.
However, Yih explicitly teaches providing a method for automatically providing a method to Identify similar documents in different languages according to their content (Para. [0051] Yih discloses, the process illustrated in FIG. 4 may be used for many purposes, such as identifying search results, cross-lingual document matches, and duplicate document detection. Additionally, the similarity scores for various documents may be used to identify pairs of similar documents or detecting whether documents are relevant. The identified similar documents may be used to train a machine translation system, for example, if they are in different languages. In the case where the text objects are queries and advertisements, the similarity scores may be used to judge the relevance between the queries and the advertisements. The text objects may also represent words, phrases, or queries and the similarity scores may be used to measure the similarity between the words, phrases, or queries.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yih, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.


Regarding Claim 13, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for automatically providing a method to Identify similar documents in different languages according to their content.
 However, Yih explicitly teaches providing a method for automatically providing a method to Identify similar documents in different languages according to their content (Para. [0051] Yih discloses, the process illustrated in FIG. 4 may be used for many purposes, such as identifying search results, cross-lingual document matches, and duplicate document detection. Additionally, the similarity scores for various documents may be used to identify pairs of similar documents or detecting whether documents are relevant. The identified similar documents may be used to train a machine translation system, for example, if they are in different languages. In the case where the text objects are queries and advertisements, the similarity scores may be used to judge the relevance between the queries and the advertisements. The text objects may also represent words, phrases, or queries and the similarity scores may be used to measure the similarity between the words, phrases, or queries.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yih, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of Psota et al. (US 20170091320 A1), hereinafter referenced as Psota. 

Regarding Claim 14, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for automatically providing a method to Identify synonyms across languages.
However, Psota explicitly teaches providing a method for automatically providing a method to Identify synonyms across languages (Para. [0006] Psota discloses, determining cross-language synonyms (by identifying equivalent meaning words or phrases in different languages, it is possible to develop domain-specific languages that are agnostic of a language used in such commerce); and the like.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Psota, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of Farhan et al. (US 20190332677 A1), hereinafter referenced as Farhan. 

Regarding Claim 15, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for automatically providing a method to Produce a list of possible translations for a given word in language A in language B. 
However, Farhan explicitly teaches providing a method for automatically providing a method to Produce a list of possible translations for a given word in language A in language B (Para. [0130] Farhan discloses, the processor 1110 may create a translation mapping table mapping words set based on a user input to words obtained by translating the set words into at least one different language. The processor 1110 may create second sentences by translating at least one word included in the set words among the words of the first sentence into at least one different language by using the created translation mapping table.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Farhan, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of Liu et al. (US 20140249797 A1), hereinafter referenced as Liu. 

Regarding Claim 16, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for automatically providing a method to Assist the translator in providing possible translations for a given word.
However, Liu explicitly teaches providing a method for automatically providing a method to Assist the translator in providing possible translations for a given word (Para. [0018] Liu discloses, the translations provided by the translators to the translation repository may be managed by a version control system, e.g., Perforce, CVS or Microsoft Visual Source safe. Additional functionalities can be provided in the translation assistance utility to allow different translators to check the translations provided by other translators, compare the translations of some text messages with previous translations of similar text messages, and so on.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of Michaelis et al. (US 20150287043 A1), hereinafter referenced as Michaelis. 


Regarding Claim 17, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for automatically providing a method to provide predictive typing for a translator.
 However, Michaelis explicitly teaches providing a method for automatically providing a method to provide predictive typing for a translator (Para. [0057] Michaelis discloses, … keyboard filters (e.g., typing aids, such as word prediction utilities and add-on spelling checkers that can be used to reduce the number of required keystrokes) alternative PC hardware or all-access workstations, alternative input devices (e.g., alternative keyboards, electronic pointing devices, sip-and-puff systems, and wands and sticks that allow individuals to control their computers through means other than a standard keyboard or pointing device), sign language interpretation devices, personal listening devices, personal amplification devices, sign language translators (such as iCommunicator™ which is a graphical sign language translator that converts speech to sign language in real time, thereby enabling people who are deaf to communicate more easily with hearing people), word prediction programs.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Michaelis, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of Gonzales et al. (US 20030216922 A1), hereinafter referenced as Gonzales. 

Regarding Claim 18, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for automatically providing a method to provide automatic language detection.  
However, Gonzales explicitly teaches providing a method for automatically providing a method to provide automatic language detection (Para. [0032] Gonzales discloses, a logical block diagram for text-to-text machine translation block 103 is shown in FIG. 4. A first function of text-to-text machine translation block 103 is to automatically identify the source language if requested by the viewer. For the first embodiment of this invention the automatic language detection is performed in block 401 of FIG. 4, and is based on the character set used in the source language and optionally also on any special features or characteristics of the language, or even on explicitly given language identifiers, all of which are referred to generally as control information 102C.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gonzales, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of Furst et al. (US 20150379241 A1), hereinafter referenced as Furst. 

Regarding Claim 19, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for automatically providing a method to provide automatic correction of misspelled words. 
However, Furst explicitly teaches providing a method for automatically providing a method to provide automatic correction of misspelled words (Para. [0058] Furst discloses, another sub-operation is a spell check operation 226 that automatically corrects potentially misspelled words appearing in the extracted data. Because the spell check operation 226 is unsupervised, some changes made by the spell check operation 226 may not be accurate; particularly where words are badly misspelled or several alternatives exist. However, at the expense of processing cost and time, each correction from a pool of potential corrections may be evaluated, for example, in an iterative process.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furst, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of Bradford (US 20020026456 A1), hereinafter referenced as Bradford. 

Regarding Claim 20, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for automatically providing a method to provide word sense disambiguation. 
However, Bradford explicitly teaches providing a method for automatically providing a method to provide word sense disambiguation (Para. [0006] Bradford discloses, polysemy presents a major obstacle for all computer systems that attempt to deal with human language. This is true for both written and spoken language. In order to achieve commercially acceptable performance, some means must be found to reliably discern the presence of a word sense, reliably distinguish between different senses of the same term, and reliably determine the correct sense for the terms that are encountered. Such discerning, distinguishing, or determining of the sense of terms in written or spoken language is referred to, generally, as word sense disambiguation (WSD).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bradford, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of Vaknin (US 20180173693 A1), hereinafter referenced as Vaknin. 

Regarding Claim 21, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for automatically providing a method to provide inter-language plagiarism detection.  
However, Vaknin explicitly teaches providing a method for automatically providing a method to provide inter-language plagiarism detection (Para. [0002] Vaknin discloses, in recent years, text processing systems have been used to process text (a corpus) and derive statistics concerning the text. Such statistics can be used for developing language models, creating classification models, spellchecking, plagiarism detection, etc. One example statistic that may be calculated is a count of n-grams that appear in the text.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vaknin, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of Arra et al. (US 20210158201 A1), hereinafter referenced as Arra.

Regarding Claim 22, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for automatically providing a method to learn a given pattern for machine translation post-edit correction and automatically apply the same pattern for following/future segment.
However, Arra explicitly teaches providing a method for automatically providing a method to learn a given pattern for machine translation post-edit correction and automatically apply the same pattern for following/future segment (Para. [0023] Arra discloses, an algorithm based on machine learning models (i.e., a machine learning algorithm) may be created to dynamically analyze data and data patterns from source workloads to determine an appropriate and efficient parallel apply algorithm that can be used by a near real-time replication target engine to simulate a parallel environment and reduce any difficulties with the dataflow from the source DBMS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arra, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Koehn, as stated above, further in view of Fujiwara et al. (US 20160350290 A1), hereinafter referenced as Fujiwara.  

Regarding Claim 23, Xing in view of Koehn teaches the method of claim 1, Xing in view of Koehn does not explicitly teach providing a method for automatically providing a method to assist in the creation of a dynamic learning algorithm that learns from a translation.  
However, Fujiwara explicitly teaches providing a method for automatically providing a method to assist in the creation of a dynamic learning algorithm that learns from a translation (Para. [0043] Fujiwara discloses, in order to improve the machine translation accuracy even a little under such a current situation, it is desired that the machine translation system itself perform automatic learning to improve the performance. The machine translation system needs to be constructed so that no burden is placed on the user (a source language speaker) when the machine translation system performs automatic learning and so that a translated sentence can be generated and utilized while the user checks, using a simple method, its meaning conveyed to the partner. The machine translation system is required to perform automatic learning by using the user's utilization results. Naturally, at the same time, it is required that computer resources needed for the system and the development cost be reduced as much as possible.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujiwara, and apply it to the teachings of Xing in view of Koehn, with a motivation to provide the better probability value for translation of a given word.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAISHAV SHAH whose telephone number is (571)272-3224. The examiner can normally be reached Monday - Friday 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shaishav K. Shah/Examiner, Art Unit 2657
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657